DETAILED ACTION
The present application, filed 08/11/2021, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 7, 12, 13, 15, and 17 objected to because of the following informalities:    
Re claim 7, it appears that “the sink current” should be “a sink current”.
Re claim 12, it appears that “wherein the step of generating” should be “wherein generating”.
Re claim 13, it appears that “the first feedback threshold” (page 20, line 13) should be “a first feedback threshold”. It appears that “the second feedback threshold” (page 20, line 16) should be “a second feedback threshold”.
Re claim 15, it appears that “a preset value” (line 3) should be “the preset value”.
Re claim 17, it appears that “the sink current” should be “a sink current”.
Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN 102832806A).
Re claim 1, Wang teaches an isolated switching converter [Fig 4] converting an input voltage [Vin] into an output voltage [Vout1], comprising: a primary switch [M] coupled to a transformer [T]; a first sampling circuit [R1, R2] coupled to an auxiliary winding [Na] of the transformer to receive a voltage [Vaux] on the auxiliary winding and configured to generate a first feedback signal [FB], wherein the first feedback signal comprises an alternating current signal indicative of the output voltage [Fig 4]; a second sampling circuit [C0] coupled to the auxiliary winding through a first rectifier [D1] and configured to generate a second feedback signal [VCC], wherein the first rectifier has a positive terminal [anode] to receive the voltage on the auxiliary winding and a negative terminal [cathode] coupled to the second sampling circuit, the second feedback signal comprises a direct current signal indicative of the output voltage [Fig 4]; a compensation circuit [130, 203, 204, Fig 5] configured to receive the first feedback signal [VFB], the second feedback signal [VCC] and a reference threshold [VEN], wherein based on the first feedback signal, the second feedback signal and the reference threshold, the compensation circuit is configured to generate a compensation signal [CP]; and a feedback control circuit [205] coupled to the compensation circuit to receive the compensation signal, wherein based on the compensation signal, the feedback control circuit is configured to generate a primary control signal [CTRL] for controlling the primary switch.
Re claim 2, Wang teaches wherein before the output voltage reaches a preset value [set value], the compensation circuit generates the compensation signal based on the first feedback signal and the reference threshold [see claim 4].

Allowable Subject Matter
Claims 10 and 11 are allowed.
Claims 3-6, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7 and 12-18 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or disclose:
Re claim 3 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “wherein when the second feedback signal is higher than a first feedback threshold, the compensation circuit generates the compensation signal based on the second feedback signal and the first feedback threshold; when the second feedback signal is lower than a second feedback threshold, the compensation circuit generates the compensation signal based on the second feedback signal and the second feedback threshold” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 5 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “a first operational amplifier having a non-inverting input terminal, an inverting input terminal and an output terminal, wherein the non-inverting input terminal receives the reference threshold, the inverting input terminal receives the first feedback signal, and the output terminal outputs a first regulating signal; a second operational amplifier having a non-inverting input terminal, an inverting input terminal and an output terminal, wherein the non-inverting input terminal receives the first feedback threshold, the inverting input terminal receives the second feedback signal, and the output terminal outputs a second regulating signal; a third operational amplifier having a non-inverting input terminal, an inverting input terminal and an output terminal, wherein the non-inverting input terminal receives the second feedback threshold, the inverting input terminal receives the second feedback signal, and the output terminal outputs a third regulating signal” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 10 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “generating a first feedback threshold and a second feedback threshold based on the second feedback signal, wherein the first feedback threshold is higher than the second feedback threshold; generating a compensation signal based on the first feedback signal, the second feedback signal, a reference threshold, the first feedback threshold and the second feedback threshold” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 13 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “the compensation circuit generates the compensation signal based on the second feedback signal and the first feedback threshold when the second feedback signal is higher than the first feedback threshold, the compensation circuit generates the compensation signal based on the second feedback signal and the second feedback threshold when the second feedback signal is lower than the second feedback threshold, wherein the first feedback threshold is higher than the second feedback threshold” in combination with the additionally claimed features, as are claimed by Applicant.


Conclusion
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKAISHA JACKSON whose telephone number is (571)270-3111.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                                        




/LaKaisha Jackson/
Examiner, Art Unit 2838